RESIGNATION OF THE DIRECTOR

OF

ASSET PROTECTION OF AMERICA, INC.

 

 

The following is a true copy of the Resignation of the Director of the
Corporation, held this 2nd day of August, 2016;

 

WHEREAS the undersigned was appointed as CEO, Director, Chief Financial Officer
and Treasurer of the Corporation, and has served in said capacity; he has
determined at this time to formally RESIGN and renounce all further corporate
designation or affiliation with ASSET PROTECTION OF AMERICA, INC. and hereby
formally RESIGNS, and severs any and all officials ties, duties, obligations or
liabilities regarding ASSET PROTECTION OF AMERICA, INC., and by affixing his
signature hereto, officially as his last corporate act, DOES HEREBY RESIGN.

 

 

This resignation is not due to a disagreement with the Company on any matter
relating to the Company's operations, policies or practices.  In connection with
my resignation, I hereby represent that as of the date of this letter and as of
the "Closing Date," as such term is defined in the Purchase Agreement, I have no
claim against the Company for any outstanding remuneration, loans or fees of
whatever nature.

 

 

The Board shall choose a new CEO, Director, President and Treasurer at a time
and place of its choosing.

 

 

 

DATED: August 2nd, 2016

 

 

_____________________

Todd Bauman, CEO, Director, President, and Treasurer

ASSET PROTECTION OF AMERICA, INC.

 

 

 

